DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-2, 4-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, recite the limitation “an additively-manufactured component”, line 13, since par [0082] of the specification states that “additively-manufactured” is known as 3D printing, it is indefinite because the apparatus claimed including method of manufacturing limitations.
Claim 1, recites the limitation “the second impact absorption padding component being an additively-manufactured component configured to protect more against higher-energy impacts than lower- energy impacts”, it is unclear how does the second impact absorption padding is configured to protect more against higher absorption padding than lower energy impacts? For the purpose of examination and as best understood the limitation is interpreted to mean that the second impact absorption padding component is configured to protect impact energy to the helmet.
Claim 2, recites the limitation “impact absorption padding component is a non-additively-manufactured component”, it is indefinite because the apparatus claimed including method of manufacturing limitations.
Claim 12, recites the limitation “servers to increase higher-energy impact attenuation of the impact absorption padding, renders the claim indefinite because it is unclear which structure encompassed by the limitation “the impact absorption padding, line 2”.  Whether it is referring to the first and second impact absorption padding component?  For the limitation is interpreted to mean as “wherein a thickness of the impact absorption padding of the first and second impact absorption padding components.
Claim 12, recites the limitation “wherein a thickness of the impact absorption padding remains substantially unchanged when the second impact absorption padding is received by the first impact absorption component”, it is indefinite because it is unclear applicant referring to “wherein a thickness of the impact absorption padding of the first and second impact absorption padding components remains substantially unchanged when the second impact absorption padding component is received by the first impact absorption component?”  For the limitation is interpreted to mean as “wherein a thickness of the impact absorption padding of the first and second impact absorption paddings remains substantially unchanged when the second impact absorption padding is received by the first impact absorption component to provide thickness to prevent from a higher-energy impacted”.
Claims 2, 4-18 are dependent to claim 1, and are likewise indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-18 are rejected under 35 U.S.C. 103 as being unpatentable over Boutin (2019/0231018).

Regarding claim 1, Boutin discloses a helmet (200, fig.1) comprising an outer shell (206); and a liner (202) disposed within the outer shell; wherein the liner comprises impact absorption padding (218, fig.7); (par [0104]); but does not disclose the functional limitation such as configured to absorb energy from an impact against the outer shell, 
 the impact absorption padding comprising a first impact absorption padding component, the first impact absorption padding component being configured to absorb energy from an impact against the outer shell by compressing when the helmet is impacted.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the impact absorption padding 218, par [0104 is configured to perform as the claimed invention, since the impact absorption padding is configured to enhance head protection from an impact may be required to user’s head, see par [0104].
 Furthermore, Boutin does not a second impact absorption padding component received by the first impact absorption padding component, the second impact absorption padding component being an additively-manufactured component configured to protect against energy impacts.  However, par [0016] states that the helmet includes a plurality of helmet portions, at least two of the helmet portions including a respective of one the shock absorbing layer and the at least two shock absorbing layers are sandwiched and extend between the inner shell and the outer shell and par [0009] states the shock absorbing layer is made from a 3D-printed material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide an second impact absorption padding layer disposed between the inner and outer shells in order to provide more thickness and more protection against external impact forces to wearer head.
Regarding claim 2, Boutin does not disclose the first impact absorption padding component is a non-additively-manufactured component.  However, par [0204] impact absorption paddings are configured to make by additive manufacturing method and/or modeling manufacturing method or power bed fusion. And par [0197] of the original specification states that it is conventional method of manufacturing for non-additive manufacturing material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to try with different method such as non-additive making material for the first impact absorption padding, such modification would be considered a mere of design choice for making a known component involves routine skill in the art.
Regarding claim 4, Boutin does not disclose wherein the first impact absorption padding component is additively-manufactured using a first material feedstock and the second impact absorption padding component is additively manufactured using a second material feedstock different from the first material feedstock.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different material in order to provide as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.

Regarding claims 5-7, Boutin discloses wherein the first impact absorption padding component comprises a three-dimensional (3D) lattice (par [0009] states the shock absorbing layer is made from a 3D-printed material and par [0126]); wherein the second impact absorption padding component is received within the lattice (par [0016] states that the helmet includes a plurality of helmet portions, at least two of the helmet portions including a respective of one the shock absorbing layer and the at least two shock absorbing layers are sandwiched and extend between the inner shell and the outer shell and par [0009] states the shock absorbing layer is made from a 3D-printed material); wherein the second impact absorption padding component comprises foam (par [0113]).

Regarding claim 8, Boutin does not disclose wherein the second impact absorption padding component comprises liquid crystal elastomer material. However, par [0009] states the shock absorbing layer is made from a 3D-printed material and par [0126] states that the helmet includes a plurality of helmet portions, at least two of the helmet portions including a respective of one the shock absorbing layer and the at least two shock absorbing layers are sandwiched and extend between the inner shell and the outer shell and par [0206] states that the padding may including liquid bonding agent.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different material in order to provide as the claimed invention, such modification would be considered a mere choice of a preferred material on the basis of its suitability for the intended use.
 Regarding claim 9, Boutin does not disclose the helmet of claim 5, wherein the second impact absorption padding component comprises an insert removably mountable to the lattice. However, par [0113] states that the cushion pads may affixed with adhesives or with hook-and loop fasteners or with any other suitable fasteners to the inner and outer shell surfaces of the helmet.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that wherein the second impact absorption padding component comprises an insert removably mountable to the lattice, such modification would be considered a mere design choice to attach the 3-D/padding component to the inner and outer shell surfaces involves routine skill in the art.
Regarding claim 10, Boutin discloses wherein the second impact absorption padding component has a non-lattice structure (see at least the shock absorbing fig.8). 
Regarding claim 11, Boutin does not disclose the helmet of claim 1, wherein the first impact absorption padding component is configured to protect more against lower-energy impacts than higher-energy impacts.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure in order to change the shape of padding, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 12, Boutin discloses a first and second impact absorption padding components; but does not disclose “wherein a thickness of the impact absorption padding of the first and second impact absorption paddings remains substantially unchanged when the second impact absorption padding is received by the first impact absorption component to provide thickness to prevent from a higher-energy impacted.”  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the system of Boutin is configured to provide as the claimed invention, since the functional implications and statements of intended use does not positively recited a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to imposed any structural limitations distinguishable over the cited prior art.
Regarding claim 13, Boutin discloses the helmet of claim 1, wherein the helmet comprises at least one other second impact absorption padding component received by the first impact absorption padding component, such that the helmet comprises a plurality of second impact absorption padding components disposed at selected locations around a wearer's head when the helmet is worn (fig.1A shows the helmet having a front, back, left and right impact absorption padding components and each padding component having a first second impact absorption padding components).

Regarding claim 14, Boutin discloses the helmet of claim 13, wherein each second impact absorption padding component is an elongate member, the plurality of second impact absorption padding components being arranged such that an elongated dimension of each second impact absorption padding component extends in a direction that is generally radial with respect to a wearer's head when the helmet is worn (see at least fig.1A).

Regarding claims 15-16, Boutin discloses the helmet of claim 14, (fig.1A and rejection of claim 1 above).  But does not disclose wherein each second impact absorption padding component is generally column-shaped and is received within a corresponding generally column-shaped opening in the first impact absorption padding component; wherein each second impact absorption padding component extends at least half way through the first impact absorption padding component along the direction that is generally radial with respect to a wearer's head when the helmet is worn.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure of the first and second impact absorption padding components in order to facilitate attachment and securement into the liner for change shape/structure of the components, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 17, Boutin does not disclose wherein each second impact absorption padding component extends substantially all the way through the first impact absorption padding component along the direction that is generally radial with respect to a wearer's head when the helmet is worn.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention with different structure of the first and second impact absorption padding components in order to facilitate attachment and securement into the liner for change shape/structure of the components, since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 18, Boutin discloses wherein each second impact absorption padding component is configured to attenuate a radial impact on the helmet by buckling along its elongated dimension (see at least fig.1A and the rejection of claim 1 above).

 
Regarding claim 19, Boutin discloses a helmet comprising: an outer shell; and a liner disposed within the outer shell; wherein the liner comprises impact absorption padding configured to absorb energy from an impact against the outer shell, the impact absorption padding comprising first impact absorption padding component configured to reside between the outer shell and a wearer's head when the helmet is worn;
and a second impact absorption padding component configured to reside between the first impact absorption padding component and the wearer's head when the helmet is worn (see the rejection of claim 1 above); the second impact absorption padding component being an additively-manufactured impact absorption padding component having a three-dimensional (3D) form that has been additively-manufactured using a 3D model generated by a 3D scan of an intended wearer's head to provide a custom fit for the intended wearer (par [0058, 0233]). 
Regarding claim 20, Boutin discloses the first impact absorption padding component comprises molded foam (par [0113] states the cushion pads made of foam material).  However, par [0204] impact absorption paddings are configured to make by additive manufacturing method and/or modeling manufacturing method or power bed fusion. And par [0197] of the original specification states that it is conventional method of manufacturing for non-additive manufacturing material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to try with different method such as non-additive making material for the first impact absorption padding, such modification would be considered a mere of design choice for making a known component involves routine skill in the art.
Regarding claim 21, Boutin discloses the first impact absorption padding component comprises a three- dimensional (3D) lattice having an open structure that provides multiple air flows paths through the additive-manufactured impact absorption padding component (par [0058, 0233]).
Regarding claim 22, Boutin does not disclose wherein the first impact absorption padding component and the second impact absorption component are configured to protect against different types of impacts.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the helmet is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

Regarding claims 23-24, Boutin does not disclose first impact absorption padding component is configured to protect more against linear impact components than rotational impact components; the second impact absorption padding component is configured to protect more against rotational impact components than linear impact components; the first impact absorption padding component is configured to protect more against higher-energy impacts than lower-energy impacts; and the second impact absorption padding component is configured to protect more against lower-energy impacts than higher-energy impacts.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the helmet is configured to provide as the claimed invention, since the claimed invention is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claims 25-26, Boutin does not disclose the second impact absorption padding components is less stiff in shear than the first impact absorption padding component; the second impact absorption padding components is less stiff in compression than the first impact absorption padding component.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different shear point, stiff and compression points in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claim 27, Boutin discloses wherein the helmet comprises at least one other second impact absorption padding component, such that the helmet comprises a plurality of second impact absorption padding components disposed at selected locations around a wearer's head when the helmet is worn, each second impact absorption padding component of the plurality of second impact absorption padding components having been additively-manufactured using the 3D model generated by the 3D scan of the intended wearer's head to provide a custom fit for the intended wearer (par [0058] and figures).
Regarding claim 28, Boutin discloses the helmet of claim 27, wherein the helmet comprises at least one other first impact absorption padding component, such that the helmet comprises a plurality of first impact absorption padding components disposed at selected locations around a wearer's head between the outer shell and the wearer's head when the helmet is worn (fig.1A).
Regarding claim 29, Boutin discloses 29, the helmet of claim 5, wherein the 3D lattice has an open structure that provides multiple air flows paths that permit heated air from an interior of the helmet to exit the helmet through one or more openings in the outer shell (fig.1A and par [0126]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732